   Case: 4:20-cv-00681-MTS Doc. #: 4 Filed: 05/21/20 Page: 1 of 4 PageID #: 32




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 ISAIAH FORMAN,
                                                            Cause No.: 4:20-cv-681
          Plaintiff,
 v.                                                         Removed from the Circuit Court of
                                                            St. Louis County Division 1,
 THE CITY OF WOODSON TERRACE                                Cause No. 20SL-CC02304
 and/or THE WOODSON TERRACE
 POLICE DEPARTMENT,                                         JURY TRIAL DEMANDED


          Defendant.

                 MEMORANDU IN SUPPORT OF DEFENDANT’S
      MOTION TO DISMISS, FOR MORE DEFINITE STATEMENT, AND TO STRIKE

         Defendant City of Woodson Terrace, Missouri offers the following legal support for its

motion to dismiss Plaintiff’s complaint (aka Petition [ECF 1-1]) for failure to state a claim upon

which relief may be granted under Fed. R. Civ. Proc. 12(b)(6), or for more definite statement

under Fed. R. Civ. Proc. 12(e) and to strike under Fed. R. Civ. Proc. 12(f).

      I. Motion to Dismiss for Failure to State a Claim Upon Which Relief May Be Granted

         A police department is not a “juridical entity suable under § 1983.” See Pitts v. City of

Cuba, 913 F. Supp. 2d 688, 701 (E.D. Mo. 2012) (citing Catlett v. Jefferson County, 299 F.

Supp. 2d 967, 969 (E.D. Mo. 2004)). As such, “The City of Woodson Terrace Police

Department” lacks the capacity to be sued and must be dismissed.

         Additionally, the Plaintiff appears to have interchanged and/or conflated The City of

Woodson Terrace with the nonjuridical entity “The City of Woodson Terrace Police

Department” [ECF 1-1 ¶4]. Binding precedent is clear, via Monell v. Dep't of Soc. Servs. of City

of New York, 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978) and its progeny, that a

municipality may only be responsible for acts for which it is actually responsible, and not upon

                                                  1
    Case: 4:20-cv-00681-MTS Doc. #: 4 Filed: 05/21/20 Page: 2 of 4 PageID #: 33




mere agency theories of respondeat superior or vicarious liability. Pembaur v. City of

Cincinnati, 475 U.S. 469, 479, 106 S. Ct. 1292, 1298, 89 L. Ed. 2d 452 (1986). Therefore, it is

necessary that Plaintiff make allegations against a final policymaker for the City.

         As the Plaintiff’s petition interchanges, conflates and confuses the Woodson Terrace

Police Department with the City, it has failed to articulate factual allegations against a final

policymaker of the City itself. See Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1214

(8th Cir. 2013) (police chief is not the final policymaker of a Missouri Fourth Class City). 1

Instead, the Plaintiff has offered mere legal conclusions without support. “While legal

conclusions can provide the complaint's framework, they must be supported by factual

allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868

(2009). Accordingly, the complaint should be dismissed.

    II. Motion for More Definite Statement (Alternative)

    Federal Rule of Civil Procedure 12(e) states that “[a] party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). “A

motion for more definite statement is proper when a party is unable to determine issues he must

meet, or where there is a major ambiguity or omission in the complaint that renders it

unanswerable.” Tinder v. Lewis Cty. Nursing Home Dist., 207 F. Supp. 2d 951, 959 (E.D. Mo.

2001) (internal citation omitted).

      That the Plaintiff’s complaint continually conflates the City of Woodson Terrace with the

non-suable “The City of Woodson Terrace Police Department” renders the complaint vague

because it confuses the allegations which the Plaintiff intends to direct toward the final

1
 This Court can take judicial notice of the fact that, as published in The Missouri Roster for the Missouri Secretary
of State 2019-2020, The City of Woodson Terrace is a City of the Fourth Class:
https://www.sos.mo.gov/CMSImages/Publications//2019-2020_MO_Roster.pdf (last visited May 21, 2020).

                                                          2
   Case: 4:20-cv-00681-MTS Doc. #: 4 Filed: 05/21/20 Page: 3 of 4 PageID #: 34




policymaker of the City. Such confusion is significant because it blurs the lines demarking

jurisdiction and final policymaking authority, the determination of which is necessary to

determine any possible liability under Monell v. Dep't of Soc. Servs. of City of New York, 436

U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). The resulting ambiguity renders the

Complaint unanswerable and the Defendant therefore seeks the clarity as requested in its motion

so that it may appropriately respond.

   III. Motion to Strike Claim for Punitive Damages Against the City

   The United States Supreme Court has clearly held that municipalities are immune from

punitive damages under § 1983: “[W]e hold that a municipality is immune from punitive

damages under 42 U.S.C. § 1983.”City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271, 101

S. Ct. 2748, 2762, 69 L. Ed. 2d 616 (1981). It is therefore appropriate under Rule 12(f) that the

Plaintiff’s allegations and prayer seeking punitive damages in this case be stricken in their

entirety, including but not limited to the allegations in paragraph 25 of the complaint and the

prayer. [ECF 1-1 at p. 7]; see, e.g., Riggs v. City of Owensville, 4:10-CV-793 CAS, 2010 WL

2681384, at *1 (E.D. Mo. July 2, 2010).

                                              Respectfully Submitted,

                                              HELLMICH, HILL & RETTER, LLC

                                              /s/ Blake D. Hill
                                              BLAKE D. HILL #58926 MO
                                              1049 N. Clay Ave
                                              St. Louis, MO 63122
                                              (314)646-1110 Tel
                                              (314)646-1122 Fax
                                              blake@hellmichhillretter.com
                                              Counsel for the City of Woodson Terrace, Missouri




                                                 3
   Case: 4:20-cv-00681-MTS Doc. #: 4 Filed: 05/21/20 Page: 4 of 4 PageID #: 35




                                      CERTIFICATE OF SERVICE
        I certify that a true and correct copy of this document was filed with the Court’s
electronic filing system, with notice of case activity to be generated and sent electronically by the
Clerk of said Court on May 21, 2020 to all counsel of record.

                                                     /s/ Blake D. Hill




                                                 4
